DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.
 	Claims 1 and 13-20 are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 6/10/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
Claims 1 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Durack et al. (US 20110217722) in view of Rutledge et al. US 20060270033) and Nagai et al. (J. Pharm. Dyn. (1982) 5: 654-567).
Claim 1 is drawn to a method for processing sperm by forming a stream comprising sperm and a sheath fluid; determining a property of said sperm in said stream; selecting sperm having a property of interest; and collecting said sperm having said property of interest in a catch media that does not contain a sugar additive, wherein said catch media comprises egg yolk at a concentration between 10 to 20% and wherein said catch media is frozen and thawed prior to said step of collecting.
A claim is given its broadest reasonable interpretation. The limitation of “comprises egg yolk” is interpreted to mean any part of an egg yolk.
Durack teaches a method for sorting sperm and collection of sperm. Sperm are collected stained, loaded into a sheath fluid where the sex of the sperm is determined via illumination, the sperm are sorted based on this determination and collected in a collection fluid, a second medium, and concentrated. A co-extender is added, the sorted sperm is loaded into straws, cryopreserved, packed, shipped and sold for use in artificial insemination. The fluids used for staining, sorting and collection contain at the minimum a buffer and can have additional additives such as an energy source, a protein source, a component that regulates cellular oxidation and reduction  (figure 1, [0012] and [0761]). 
The sperm can be bovine, porcine (e.g., swine) or equine but the method is not limited to these types of sperm ([0763]). 
Protein sources include egg yolk, egg yolk extract, milk, soy protein, etc. The protein source serves to minimize dilution shock, provide support to the cells or to disperse the cells throughout the suspension ([0771]).
The additive that regulates oxidation/reduction includes pyruvate, vitamin K, lipoic acid, glutathione, SOD, flavins and quinones. Lipoic acid can be present in a concentration of about 0.1mM to about 1 mM.
Durack also teaches that such additives also enhance sperm viability and motility ([0769]). Durack teaches that it is important that the method have little significant detrimental effect on sperm motility ([0012]).
In another embodiment the sperm are subjected to photo-damage and the sorting is based in the damage inflicted on the sperm ([1003], [1213], [1214]; instant claim 13).
At [0761] and [0790] Durack teaches that the sheath fluid can also comprise an energy source, a protein source, an antibiotic, and/or a composition which regulates oxidation/reduction reactions intracellularly and/or extracellularly (instant claim 15 to the sheath fluid). Such additives are beneficial to sperm viability and motility. An optional quality control step is to test sperm mobility in the sheath fluid.
Durack discusses the characteristics of the collection (catch) fluid which has the purpose of cushioning the impact of the sperm cells with the collection vessel and providing fluid support for the cells. The collection fluid may contain a buffer and a protein source ([1044]). It is noted that the collection fluid is required to not contain a sugar (as in instant claim 1). At [1045] Durack teaches various types pf buffers and include the types of protein sources at [1046]. One protein source is egg yolk and the proteins maybe used in a concentration of 1 to 30%, preferably about 10 to about 20% which encompasses the claimed range of between 10 and 20%. 
Examples of other additives include an antibiotic, an energy source and a composition which regulates oxidation/reduction reactions [1048]). At [0774], Durack teaches that one such additive that accomplishes this aim is lipoic acid at 1 mM. 1 mM of lipoic acid (MW of 206 mg/mmol) is equivalent to 0.206 mg/ml which is a specie that anticipates the claimed range of 0.01 to 5 mg/ml (instant claim 17). 
In another embodiment the collection fluid contains egg yolk, Dulbecco’s PBS, 1% (w/v) fructose and an antioxidant selected from 10 mM pyruvate, 100 mM vitamin K or 1 mM of lipoic acid ([1049]).
Thus, Durack teaches several embodiments for the collection fluid which at minimum contains a buffer and a protein source which can be egg yolk at a concentration of about 10% to about 20%. The composition can contain an additive which regulates oxidation/reduction reactions and can be lipoic acid. The ordinary artisan would have been motivated to select lipoic acid as Durack uses it in the embodiment of ([1049]; instant claims 15-16).
After collection, the collected sperm are centrifuged to obtain a pellet that  is re-suspended in TCA buffer with egg yolk. TCA buffers are defined in Table 1 and contain TES, citric acid, fructose and Tris. Pre- and post-centrifuge motility was observed under a phase contrast microscope (1061).
Therefore the disclosure of Durack meets the limitations of claims 1, in part, 14 and 20 because sperm is introduced into a sheath fluid stream, a property of the sperm is determined (e.g., photodamage or sex), the sperm is selected based on the property, the sorted sperm is collected in a collection media, centrifuged, re-suspended in media and then used for artificial insemination. The ordinary art artisan would reasonably interpret that the sperm are isolated as they are later used for artificial insemination.
Durack does not teach that the catch media that contains between 10% to 20% egg yolk is frozen and thawed prior to the step of collection of the sperm (claim 1).
Rutledge teaches a composition that contains white egg yolk for the preservation of gametes or embryos (abstract).
White egg yolk is produced in one of two ways. Egg yolk can be frozen and thawed or collected from small immature follicles where the yellow yolk has not been deposited ([0010]). The selection of making the white egg yolk by a method of a freeze-thaw cycle is easily envisaged by the ordinary artisan from the small genus of two possible methods.
Rutledge teaches that an isolated white egg yolk is one that is isolated from its natural environment and that complete purification is not required ([0018]).
Rutledge teaches that white egg yolk can be included in any composition in which a gamete is kept for keeping the gamete alive which includes the ability to proliferate ([0011]). White yolk serves as a protein source for the gamete ([0020]). In claim 2 of the publication, Rutledge defines a gamete as a sperm cell. In claim 2 of the publication, Rutledge teaches a method for keeping a gamete alive by combining the gamete with white yolk to form a mixture. Claim 17 of the publication recites that the method of claim 14 further comprises the step of cooling the mixture. Thus, the ordinary artisan would reasonably conclude that the method of claim 14 occurs at a non-cooled or ambient temperature. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a catch medium that has prepared by freezing and thawing the catch medium containing egg yolk prior to use in the method of Durack. The ordinary artisan would have been motivated to do so because Durack emphasizes the importance of maintaining the mobility of the sperm throughout the disclosed sperm sorting process including the step of catching the sorted sperm in a catch medium and Rutledge teaches that the purpose of egg yolk that has been frozen and thawed (e.g., white egg yolk) is to keep sperm alive in vitro. The ordinary artisan would have had a reasonable expectation that one could use a catch medium comprising egg yolk prepared by freezing and thawing (which results in a medium contain white egg yolk) prior to use in the method of Durack. to maintain viability and sperm cell motility because Durack teaches that egg yolk is a protein source that can be included with other components to maintain a sperm cell in vitro..
Durack modified by Rutledge does not specifically teach that the re-suspending medium contains 1 mM to 10 mM of a sugar additive (claim 18) with one or more OSRs (claim 19).
As noted supra, Durack teaches that the sheath, catch and re-suspension medium can contain sugars which are energy sources suitable for maintaining sperm mobility.
In particular, the media can contain energy sources such as fructose, glucose, galactose, mannose, sucrose, lactose, maltose, trehalose as well as polysaccharides which are all sugars ([0770]). 
Table 1 (page 12) shows six exemplary buffer solutions where four contain a sugar (glucose or fructose). TL media lacks a sugar. 

    PNG
    media_image1.png
    345
    532
    media_image1.png
    Greyscale

Nagai teaches a study on the effects of sugars on washed human sperm motility. Washed human sperm showed high motility in media containing fructose or glucose (abstract). Sperm motility showed a maximum activity in media with glucose in a concentration of 0.5 to 1.0 mM where the optimal concentration was 1 mM. 1mM is a specie that falls entirely in the range of 1-10 mM (claim 18; page 566, right column, last paragraph).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to employ glucose  in a concentration of 11.1 mM in the re-suspension media of modified Durack. The ordinary artisan would have been motivated to do so because Durack teaches that any of the media can contain energy sources to enhance sperm motility and Nagai teaches the positive effects on sugars on sperm motility. From Nagai one of ordinary skill in the art would recognize that the sugar concentration in the re-suspension media is an optimizable variable dependent on the desired optimum degree of sperm mobility. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the sugar concentration in the sheath, catch or re-suspension media, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Modified Durack does not specifically teach that the re-suspension media comprises one or more OSR in addition to the sugar (claim 19).
As noted supra, Durack teaches that an anti-oxidant (OSR) can be added to any of the media during the process to maintain sperm cell motility supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an antioxidant in the re-suspension media of modified Durack. The ordinary artisan would have been motivated to do so because Durack emphasizes the need to maintain sperm cell motility throughout the disclosed sorting procedure and the addition of an antioxidant aids in this purpose. The ordinary artisan would have had a reasonable expectation that one could add an antioxidant to the re-suspension media because Durack teaches that the addition of this additive is applicable to all media for the disclosed sperm cell-sorting method.
Response to Arguments
	Applicant notes that claim 1 has been amended to recite that the catch media that does not contain a sugar additive comprises egg yolk at a concentration between 10 and 20%.  Applicant points to Example 1 and asserts the finding of unexpected results where a test sample comprises a frozen and thawed catch media containing egg yolk and no sugar additive which was labeled as “low sugar.” Applicant specifically points to the specification at page 5 which states that a “low sugar” media may comprise no sugar additive. Applicant notes the amendment to claim which specifies that the claimed catch media does not contain a sugar additive and asserts that this is just like the test sample in Example 1 that yield unexpected results compared to (1) a frozen and thawed catch medium that contains a sugar additive (fructose) and 2) an unfrozen control sample.
	Applicant notes the Examiner’s statement in the last Office action in which it was stated that experimental data must be commensurate in scope with the claimed concentration for the sugar and the yolk. Claim 1 now negates a sugar additive which is asserted to be “just like the test sample from Example 1 which yielded unexpected results.”
Applicant asserts that that the egg yolk concentration of “10 to 20% expressly covers the disclosed egg yolk concentration of the test sample which is 16.7%.” Applicant concludes that amended claim 1 is commensurate in scope with the experimental data demonstrating unexpected results.
	Applicant’s arguments have been considered but they are not persuasive.
Regarding Applicant’ argument that “low sugar” comprises no sugar additive, the Examiner notes that this is recited in the penultimate line of the first full paragraph. Therefore, the amendment to claim 1 has support in the specification, as filed.
Regarding the contents of the three test samples in claim 1, The Examiner notes the following paragraph at page 43 of the specification:

    PNG
    media_image2.png
    233
    661
    media_image2.png
    Greyscale

Thus, based on this disclosure, the Examiner agrees that “low sugar “Freeze” media does not contain a sugar and was frozen and thawed prior to use. However, it is noted that the control and +sugar medium does not have such disclosure associated with them. Hence they are interpreted to mean that the catch media were not frozen and thawed prior to use.
Regarding the “Sugar” medium, it is disclosed that the sugar is fructose but the concentration is not disclosed.
For the experiment the sperm were collected in the three types of catch media. After re-suspension the motility and viability of the sorted sperm were determined at various time intervals.
Table 1 provides the motility of the sperm at various time intervals for the three treatment groups. From Table 2 is can be seen that the low sugar Control and low sugar Freeze media resulted in virtually the same result while sperm in the +Sugar treatment group had somewhat less motility.
Table 3 provides the viability of the sperm at various time intervals for the three treatment groups. From Table 4 it can be seen that the Freeze media resulted in better viability compared to the +Sugar and low sugar Control media. The  +Sugar treatment group had decreased viability compared to the other two treatment groups.
The MPEP states the following with regard to unexpected results being commensurate in scope with the claimed invention:
716.02(d)   Unexpected Results Commensurate in Scope With Claimed Invention
Whether the unexpected results are the result of unexpectedly improved results or a 
property not taught by the prior art, the “objective evidence of nonobviousness must be
commensurate in scope with the claims which the evidence is offered to support.” In
other words, the showing of unexpected results must be reviewed to see if the results
occur over the entire claimed range (Emphasis added by the Examiner). In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at
“elevated temperatures” using a certain ion exchange resin (with the exception of claim 8
which recited a temperature in excess of 100 ºC). Appellant demonstrated unexpected
results via comparative tests with the prior art ion exchange resin at 110 ºC and 130 ºC. The
court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60 ºC where the prior art ion exchange resin was known
 to perform well. The rejection of claim 8, directed to a temperature in excess of 100 ºC,
 was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 
1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 
2% rhenium did not evidence unexpected results for the entire claimed range of about 
1-3% rhenium)(Emphasis added by the Examiner); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983)  (Claims were directed to certain catalysts containing an alkali metal. Evidence presented  to rebut an obviousness rejection compared catalysts containing sodium with the prior art. 
The court held this evidence insufficient to rebut the prima facie case because experiments
 limited to sodium were not commensurate in scope with the claims.).

The experimental data presented by the specification does not support the assertion of unexpected results with regard to the full range of the concentration of the egg yolk contained in the method that is claimed (e.g., that the sperm is collected in a catch medium has between 10 and 20% egg yolk and no sugar additive).
The question of the concentration of egg yolk being commensurate in scope with the claimed invention is not that the egg yolk concentration of “10 to 20% expressly covers the disclosed egg yolk concentration of the test sample which is 16.7%” as asserted by Applicant. The question is: does the experimental data include concentrations of egg yolk that cover the concentration range that is claimed. This is the opposite of what is asserted by Applicant. The disclosure of one concentration of egg yolk (16.7%) is not commensurate with the scope of the claimed range which is between 10 and 20%. That is, Applicant must provide data that demonstrates that the claimed range of egg yolk provides better results in some aspect compared to values outside of the claimed range. 
Also, the sugar in the “Sugar” medium is identified as fructose but there is no disclosure of the concentration of the fructose. In order to compare the three compositions, the concentration of the sugar must be the same in the three compositions in order to rule out the possible effect of the contribution of the sugar to the results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653